Order of disposition, Family Court, Bronx County (Harold Lynch, J.), entered on or about December 15, 2000, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed an act which, if committed by an adult, would constitute the crime of assault in the third degree, and placed him on probation for a period of 6V2 months, unanimously affirmed, without costs.
After weighing all the pertinent factors (see Matter of Benjamin L., 92 NY2d 660 [1999]), we conclude that appellant was not deprived of his constitutional right to a speedy trial. We find that the presentment agency provided a reasonable excuse for its TVa-month delay in filing the petition, and that appellant was not prejudiced in any manner. Concur — Nardelli, J.P., Andrias, Sullivan, Rosenberger and Wallach, JJ.